Founders Square
                                        ------LAW OFFICES
                                                                               Telephone:     2t4.67O.9989
900 Jaclaon Sheet, Suite 730                                      OF_          Fax:          214.670.9904
Dallas, Taxas 75202                    DreN MnloNs                             www. deanmalonelawfirm. som


                                            November 27,2019

   Via Email - ejolrnston@rncgirurislaw.com Via Email - e.masee@allison-bass.corr
   Via Facsimile - (512) 495-6093           Via Facsimile - f512) 480-0902

   Mr. Eric A.    Johnston                                Mr. J. Eric Magee
   McGinnis Lochridge                                     Allison, Bass & Magee, LLP
   600 Congress Ave., Suite 2100                          402W.12th Street
   Austin, Texas 78701                                    Austin, Texas 78701

   Via Emajl - cass,weiland@squirepb.com
   Via Facsimile - (214) 758-1550

   Mr. S. Cass Weiland
   Mr. Robert A. Hawkins
   Squire Patton Boggs, LLP
   2000 McKinney Ave., Suite 1700
   Dallas,   TX   75201

             RE:    Jahn Fairchild and Susie Fairchild, et al. v. Coryell County, Texas, et al.;
                    Civil Action No. 6:19-cv-00029; In the United States District Court for the
                    Western District of Texas, Waco Division.

   Dear Counsel:

            As you know, Phase 2 discovery is beginning. Since the court has not ruled on summary
   judgment motions on the issue of qualified immunity, I left a voicemail message for Cass asking
   whether Defendants were interested in filing a motion extending certain time periods in the
    existing scheduling order. I did not receive a response and assume the Defendants intend to
   comply with dates in this current scheduling order.

           Therefore, please forward to me all documents and responsive items which your clients
   did not produce in response to Plaintiffs' written discovery requests, due to the requests allegedly
   seeking responsive items related to issues other than qualified immunity. I would appreciate
   prompt supplementation, as I intend to take the County's deposition on Monell issues as well as
   possibly other depositions. I need responsive items to prepare for those depositions. I look
   forward to hearing from you.




                                                              T. Dean Malone
   TDlWcmr                                                                                         EXHIBIT
                                                Page 1   of   1


                                                                                                     A
